NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1853-14T4


AL-KASEEM LITTLE,

        Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

        Respondent.

______________________________________

              Submitted February 9, 2017 – Decided May 17, 2017

              Before Judges Lihotz and O'Connor.

              On appeal from the New Jersey Department of
              Corrections.

              Al-Kaseem Little, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of counsel;
              Gregory R. Bueno, Deputy Attorney General,
              on the brief).

PER CURIAM

        Appellant Al-Kaseem Little, an inmate incarcerated in New

Jersey State Prison in Trenton, appeals from a Deputy
Commissioner's decision denying appellant's request for a

consensual interstate transfer to a correctional facility in

Oregon.   Following our review, we remand this matter for further

proceedings.

    Appellant is serving a twenty-year sentence, with a

seventeen-year period of parole ineligibility, for manslaughter

and robbery.   He commenced serving his sentence in 2008.    In

2014, appellant was placed in protective custody.   Believing his

life would continue to be in danger if he remained in a New

Jersey prison, appellant requested he be transferred to a

correctional facility in Oregon.

    In accordance with N.J.A.C. 10A:10-3.7(a), appellant

submitted his request for a consensual interstate transfer to

the Institutional Classification Committee.   Based upon his

placement in protective custody, the Committee determined

appellant was eligible for interstate transfer, and transferred

the matter to the Administrator for review.   See N.J.A.C.

10A:10-3.7(c).   The Administrator approved the transfer to an

out-of-state facility.

    The Administrator then transferred the matter to the Deputy

Commissioner for review, see N.J.A.C. 10A:10-3.7(d), who denied

appellant's request.   The Deputy Commissioner did not articulate

the basis for his findings, other than to state they were "based

                                2                            A-1853-14T4
on supporting documentation."   Although the final decision to

approve or deny a request to be transferred to an out-of-state

facility must be made by the Commissioner, see N.J.A.C. 10A:10-

3.7(e), he did not make a decision in this matter.   We are

unable to discern from the record the reason for this omission.

    On appeal, appellant seeks reversal of the Deputy

Commissioner's decision, claiming the documents upon which he

relied failed to support his decision to deny appellant's

request to be transferred to the Oregon facility.    Appellant

also contends he was not afforded a "proper" hearing or provided

"an alternative to lessen the restrictive conditions" under

which he is being housed.    We need not address any of

appellant's challenges.    The Commissioner has not yet made a

final decision in this matter, as required by N.J.A.C. 10A:10-

3.7(e).    Accordingly, we remand this matter for the Commissioner

to render a decision within sixty days.

    Remanded for further proceedings consistent with this

opinion.   We do not retain jurisdiction.




                                 3                          A-1853-14T4